internal_revenue_service national_office technical_advice_memorandum date 263a 263a tam-113231-99 cc dom it a b7 number release date index uil no case mis no chief examination taxpayer’s name taxpayer’s address taxpayer’s identification no years involved date of conference legend x b c d e f issues do bank customer deposit account arrangements constitute debt for purposes of sec_263a of the internal_revenue_code and sec_1_263a-9 of the income_tax regulations is the taxpayer required to capitalize any interest in connection with expenditures it made for the production of its office facility conclusion bank customer deposit account arrangements fall within the scope of eligible_debt as defined in sec_1_263a-9 and are therefore subject_to application of the interest capitalization_rules of sec_263a and sec_1_263a-9 the taxpayer as a producer of property of a type subject_to the requirements of sec_263a and sec_1_263a-8 must capitalize production_period interest allocable to expenditures it made for its office facility the taxpayer must incorporate its tam-113231-99 debt which includes customer deposit accounts and associated interest into the calculations required under the avoided_cost_method prescribed by sec_1_263a-9 to determine the amount of interest which has to be capitalized facts the taxpayer x is a banking corporation that uses an accrual_method of accounting and files a return on a fiscal-year basis x hired an unrelated contractor to construct a new main office facility for it at a cost of approximately b construction took place during the period from c to d x made periodic progress payments to the contractor throughout the construction_period x did not obtain a separate loan to cover the cost of construction instead all construction payments were made out of funds provided through the normal operation of its banking business customer deposit accounts were the primary source of operating funds interest payments were made to customers on these accounts which included a variety of demand savings and other time deposit arrangements in its tax returns for the fiscal years ending e and f each of which included a portion of the construction_period x did not capitalize any interest associated with construction expenditures as a cost of the property constructed law and analysis sec_263a provides that in the case of any property to which sec_263a applies the direct costs of such property and the property’s proper share of indirect_costs including taxes part or all of which are allocable to such property shall be capitalized sec_263a provides that sec_263a applies to real or tangible_personal_property produced_by_the_taxpayer sec_263a provides that capitalization is required only for interest costs which are paid_or_incurred during the production_period and allocable to real or certain tangible_personal_property produced_by_the_taxpayer sec_263a provides that in determining the amount of interest required to be capitalized with respect to any property interest on any indebtedness directly attributable to production_expenditures with respect to such property shall be assigned to such property and interest on any other indebtedness shall be assigned to such property to the extent that the taxpayer’s interest costs could have been reduced if production_expenditures not attributable to indebtedness directly attributable to production_expenditures had not been incurred tam-113231-99 sec_1_263a-8 provides that capitalization of interest under the avoided_cost_method described in sec_1_263a-9 is required with respect to the production of designated property sec_1_263a-8 provides that interest that is capitalized is treated as a cost of the designated property and is recovered in accordance with sec_1 263a- c which provides for recovery through depreciation amortization cost_of_goods_sold or by an adjustment to basis at the time the property is used sold placed_in_service or otherwise_disposed_of by the taxpayer sec_1_263a-8 provides that designated property is property that is produced and that is either real_property or certain types of tangible_personal_property sec_1_263a-8 provides that real_property includes land unsevered natural products of land buildings and inherently permanent structures sec_1_263a-8 provides that a taxpayer is treated as producing any property that is produced for the taxpayer by another party under a contract with the taxpayer or an intermediary sec_1_263a-9 describes the avoided_cost_method which must be used to calculate the amount of interest required to be capitalized under sec_263a sec_1_263a-9 provides that generally any interest that the taxpayer theoretically would have avoided if accumulated production_expenditures had been used to repay or reduce outstanding debt must be capitalized under the avoided_cost_method the application of the avoided_cost_method does not depend on whether the taxpayer actually would have used the amounts expended for production to repay or reduce debt instead the avoided_cost_method is based on the assumption that debt of the taxpayer would have been repaid or reduced without regard to the taxpayer’s subjective intentions or to restrictions including legal regulatory contractual or other restrictions against repayment or use of the debt proceeds sec_1_263a-9 provides that the avoided_cost_method requires the capitalization of the traced_debt amount and the excess expenditure amount for each taxable_year or shorter computation period that includes the production_period sec_1_263a-9 provides that eligible_debt includes all outstanding debt as evidenced by a contract bond debenture note certificate or other evidence_of_indebtedness certain limited exclusions are prescribed sec_1_263a-9 provides that the traced_debt amount is equal to the total interest incurred on outstanding eligible_debt that is allocated to accumulated production_expenditures tam-113231-99 sec_1_263a-9 provides that the excess expenditure amount for a computation period equals the product of the average excess expenditures the average amount by which accumulated production_expenditures exceed traced_debt at each measurement date during the computation period by the weighted average interest rate determined by dividing interest incurred on nontraced debt during the period by average nontraced debt for the period nontraced debt means all eligible_debt on a measurement date other than any debt that is treated as traced_debt sec_1_263a-9 provides that the avoided_cost_method is applied without regard to any financial or regulatory accounting principles for the capitalization of interest the issue presented here is whether x’s customer deposit account arrangements constitute debt for purposes of sec_263a and sec_1_263a-9 if so interest_paid or incurred during the production_period which is deemed to be attributable to expenditures_for the production of designated property would have to be capitalized the internal_revenue_code and the income_tax regulations do not contain any provision which excludes banks from the capitalization requirements of sec_263a sec_263a and sec_1_263a-9 which provide rules for the allocation of interest to the cost of property produced by a taxpayer make no provision for the exclusion of bank customer deposit arrangements from treatment as debt which is subject_to application of the interest capitalization_rules eligible_debt is broadly defined in sec_1_263a-9 to include all outstanding debt as evidenced by a contract bond debenture note certificate or other evidence_of_indebtedness sec_1 263a- a goes on to list certain types of debt which are not treated as eligible_debt however bank customer deposit arrangements do not fall within the scope of any of the specified exclusions x’s customer deposit account arrangements qualify as a certificate or other evidence_of_indebtedness and thus constitute eligible_debt this conclusion is supported by the treatment of bank deposit arrangements as other evidence_of_indebtedness elsewhere in the code and regulations other evidence_of_indebtedness a term which appears in the sec_1_263a-9 definition of eligible_debt was defined in sec_1_1232-1 to include certificates of deposit time deposits bonus plans and other deposit arrangements with banks certificates of deposit are included in the definition of indebtedness in sec_1275 and sec_1_1275-1 which define a debt_instrument as a bond debenture note or certificate or other evidence_of_indebtedness as well as any instrument or contractual arrangement that constitutes indebtedness under general principles of federal_income_tax law including a certificate of deposit or a loan the determination that bank customer deposit account arrangements constitute tam-113231-99 indebtedness for purposes of the interest capitalization_rules is further supported by their treatment as debt under other provisions of the code and regulations which deal with interest_expense first interest_paid or accrued on customer deposit accounts is deductible as interest on indebtedness under sec_163 specifically sec_1_163-1 provides that in the case of banks and loan or trust companies interest_paid within the year on deposits such as interest_paid on moneys received for investment and secured_by interest-bearing certificates of indebtedness issued by such bank or loan or trust company may be deducted from gross_income second sec_6049 dealing with returns regarding payments of interest defines interest to include interest on deposits with persons carrying on the banking business third interest has been defined in sec_265 and sec_291 dealing with interest on debt incurred to carry tax exempt obligations to include amounts whether or not designated as interest_paid in respect of deposits investment certificates or withdrawable or repurchasable shares these provisions clearly indicate that bank customer deposit arrangements are treated as debt under the code and regulations with the interest thereon to be accounted for accordingly thus not only is the language of sec_1_263a-9 which defines eligible_debt for purposes of interest capitalization broad enough to encompass bank customer deposit arrangements by its terms but consistency with other code and regulation provisions points to this as the correct result thus x’s customer deposit accounts are eligible_debt subject_to application of the rules of sec_1_263a-9 x would be deemed under sec_1_263a-8 to be the producer of its office facility since the property was produced for x under contract with another party the contractor as a producer of property of a type designated in sec_1_263a-8 as being subject_to the interest capitalization requirements sec_263a and sec_1_263a-9 require x to capitalize production_period interest allocable to the property produced which is to be calculated by application of the avoided_cost_method pursuant to sec_1_263a-9 and sec_1_263a-9 the avoided_cost_method is to be strictly applied without regard to x’s subjective intentions restrictions including legal regulatory contractual or other restrictions against repayment or use of the debt proceeds or any financial or regulatory accounting principles for the capitalization of interest sec_1_263a-9 requires that x must capitalize interest to the extent of its traced_debt amount and excess expenditure amount relative to the property produced x has no traced_debt amount as it incurred no debt specifically allocable to accumulated production_expenditures however x must calculate and capitalize its excess expenditure amount which in this case would be the amount of interest it computes under sec_1_263a-9 by multiplying its average accumulated production_expenditures by its weighted average interest rate as prescribed for the computation period the applicable_interest_rate would be based on x’s average nontraced debt tam-113231-99 which has to include the amount of its customer deposit accounts a bank’s customer deposit account arrangements constitute debt which is subject_to the interest capitalization requirements of sec_263a and sec_1_263a-9 caveats a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 of the code provides that it may not be used or cited as precedent
